Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-19 are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a) (1) as anticipated by McCrory; Leonard (US 5875994).
Claim 1:
McCrory discloses
A device configured to deploy a retractable landing gear of an aircraft, the device having a main landing gear and a secondary landing gear, said device comprising an electrical motor in driving connection with a drive shaft connecting the secondary landing gear with said main landing gear.
See McCrory FIGS 1, 4 , 6 for main retractable landing gear [main] with drive shafts 16, 18, motor 12, drive gear 40, wheel 8 etc., and secondary landing gear [nose or tail] with wheel 8A, drive shaft 42 with gear 44.
 
    PNG
    media_image1.png
    461
    578
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    587
    media_image2.png
    Greyscale

Claim 2:
McCrory discloses
The device according to claim 1, 
wherein the drive shaft is connected to the main landing gear by means of a first drive gear, and to the secondary landing gear by means of a second drive gear.
(See McCrory FIG 6 for drive gears 40 and 44).
Claim 4:
Mc Crory discloses
The device according to claim 2, 
further comprising a main gear crank, wherein at least two separate gear legs of the main landing gear are connected to said main gear crank via a respective main gear linkage, wherein the main gear crank is connected to an output of the first drive gear.
See McCrory FIGS. 4, 5 at wheel 8 and wheel 8A, gears legs [16, 18], main gear crank 40)
Claim 5:
McCrory teaches
The device according to claim 4, 
wherein each main gear linkage is pivotally connected to the main gear crank.
(See McCrory FIG 4 at universal joint 20, clevis 26for main gear linkages 16, 18 being pivotally connected to main gear crank [screw shaft 22].)

    PNG
    media_image3.png
    519
    650
    media_image3.png
    Greyscale

Claim 7:
McCrory teaches
The device according to claim 4, 
wherein the main gear crank is configured to rotate between two end positions to move the main gear legs from an extended position to a retracted position, or vice versa.
(See McCrory FIGS 1, FIG 4, where drive shafts 16, 18, gears 40, 44 rotate in a similar direction to retract their respective landing gear assemblies [2]).
Claim 8:
McCrory teaches
The device according to claim 7,
wherein each main gear linkage, when the main gear crank is arranged in any of its end positions, extends along a longitudinal axis (L1) intersecting the center of the first drive gear.
(See McCrory FIG 6).
Claim 9:
McCrory teaches
The device according to claim 4, 
further comprising a secondary gear crank, wherein a secondary gear leg of the secondary landing gear is connected to said secondary gear crank via a secondary gear linkage.
(See McCrory FIG. 6 for gears 40, 44, screw shaft 48 and secondary crank 42).
Claim 10:
McCrory teaches
The device according to claim 9, 
wherein the secondary gear crank is connected to an output of the second drive gear.
(See McCrory  FIG. 6 for gears 40, 44, screw shaft 48, strut 50 connected to output landing gear 2A).
Claim 11:
McCrory teaches
The device according to claim 10, 
wherein the secondary gear crank is configured to rotate between two end positions to move the secondary gear leg from an extended position to a retracted position, or vice versa.
(See McCrory FIG 4, 5 landing gears 2 operate simultaneously with landing gear assembly 2A with similar rotation retraction).
Claim 12:
McCrory teaches
The device according to 11, 
wherein the secondary gear linkage, when the secondary gear crank is arranged in any of its end positions, extends along a longitudinal axis (L2) intersecting the center of the second drive gear.
(see McCrory FIG. 6)
Claim 16:
McCrory teaches
A retractable landing gear, comprising a main landing gear, a secondary landing gear, and a device according to claim 1.
(See McCrory FIGS, 1, 4 , 6 for main retractable landing gear [main] with drive shafts 16, 18, motor 12, drive gear 40, wheel 8 etc., and secondary landing gear [nose or tail] with wheel 8A, drive shaft 42 with gear 44).
Claim 17:
McCrory teaches
The landing gear according to claim 16, 
wherein the main landing gear comprises at least two spaced-apart main gear legs, and wherein each main gear leg is supported by a rotational axis (R1, R2), being tilted relative a rotational axis of the main gear crank.
(See McCrory FIG 4 for main retractable landing gear [main] and legs and rotational axis via 22).

    PNG
    media_image4.png
    433
    542
    media_image4.png
    Greyscale

Claim 18:
McCrory teaches
An aircraft , comprising a landing gear according to claim 16.
(See McCrory FIGS 1, 4 for main retractable landing gear [main] and legs and rotational axis via 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCrory; Leonard (US 5875994), in view of Bond, David, et al. (US 20160137295), herein after referred to as Bond.
Claim 3, 15:
McCrory does not disclose
The device according to claim 2, 
wherein the first and second drive gears are worm gears.
Bond teaches
wherein the first and second drive gears are worm gears.
(See Bond [0077] for worm gears)
Therefore, from the teaching of Bond, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of McCrory to include the above claim elements as taught by Bond in order to adequately manage the torque and speed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCrory; Leonard (US 5875994), in view of Braincourt, Stephen P. (US 6811116).
Claim 6:
McCrory does not disclose
The device according to claim 4, 
wherein the main gear crank is provided with two spaced-apart grooves for accommodating the respective main gear linkages.
Braincourt teaches
wherein the main gear crank is provided with two spaced-apart grooves for accommodating the respective main gear linkages.
(See Braincourt FIG. 4 for torque shaft 37, leg 12, arm 16 which moves up and down into the groove [recessed area] as part of the landing gear rotation and movement)
Therefore, from the teaching of Braincourt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of McCrory to include the above claim elements as taught by Braincourt in order to further the aerodynamics of the aircraft by adequately housing the landing gear.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCrory; Leonard (US 5875994), in view of Allwein, Michael et al. (US 20150291278), herein after referred to as Allwein.
Claim 13:
McCrory does not disclose
The device according to claim 2, further
comprising a manual drive unit connected to the drive shaft.
Alwein teaches
comprising a manual drive unit connected to the drive shaft.
(See Alwein FIG. 7 and [0071] for an override drive system)
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCrory; Leonard (US 5875994), in view of Allwein, Michael et al. (US 20150291278), herein after referred to as Allwein, and further in view of Bond, David, et al. (US 20160137295), herein after referred to as Bond.
Claim 14:
The Combination of McCrory and Allwein does not disclose
The device according to claim 13, 
wherein the first and second drive gears are worm gears.
Bond teaches
wherein the first and second drive gears are worm gears.
(See Bond [0077] for worm gears)
Therefore, from the teaching of Bond, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of McCrory in view of Allwein to include the above claim elements as taught by Bond in order to adequately manage the torque and speed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCrory; Leonard (US 5875994), in view of Abarca Lopez, Ramon et al. (US 20160362177), herein after referred to as Abarca Lopez.
Claim 19:
McCrory does not disclose
The aircraft according to claim 17, 
wherein each main gear leg of the main landing gear is provided with a cover plate  forming part of the aircraft airframe when in a retracted position.
Abarca Lopez teaches
wherein each main gear leg of the main landing gear is provided with a cover plate  forming part of the aircraft airframe when in a retracted position.
(See Abarca FIGS 3A, 4A and [00008] for gar covers [doors]).
Therefore, from the teaching of Abarca Lopez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of McCrory to include the above claim elements as taught by Abarca Lopez in order to ensure there is good aerodynamic flow once the landing gears are retracted.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644